DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-Appeal - Prosecution Reopened
In view of the pre-appeal conference mailed on December 10, 2020, PROSECUTION IS HEREBY REOPENED. New rejections are set forth below.

Status of Claims
This action is in reply to the pre-appeal conference mailed on December 10, 2020.
Claims 1-20 are currently pending and have been examined.
This action is Non Final. 
The examiner would like to note that this application is now being handled by examiner Michael Anderson.

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejections, shown below.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“ 200 ” in Fig. 2
“600” in Fig. 6, 
”700” ; “ 710’ ” ; “ 710’’ ” ; “ 710’’’ ” ; “ 715a”; “715b”; “715c”; “ 715a’ ” ; “ 715b’ ” ; “ 715c’ ” in Fig. 7.  
”800” ; “ 815a”; “815c” in Fig. 8 and
“900”; “910’ ”; “910’’ “; “915a”; “912”; “905’ “; “905” “; “925c’ “; “925c” “ in Fig. 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objection
The examiner notes that the dependent claims 13-19 states "The computer-readable medium” yet the independent claims states “A non-transitory, computer-readable medium”. The examiner assumes this to be a typographical error and should state “The non-transitory, computer-readable medium” for claims 13-19.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/900,447. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward device, method, and computer readable mediums for splitting bills. The instant application has the search the repository of data exchanges. The ‘447 application states that “chart comprising a total value of the data exchange divided into a plurality of value areas”.   

It would have been obvious to one skilled in the art at the time of filing that if a person is splitting a bill it is easier to visually drag a chart to split the payment.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No. 10,846,435. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward device, method, and computer readable mediums for splitting bills. The instant application has the search the repository of data exchanges. The ‘435 patent states that “chart comprising a total value of the data exchange divided into a plurality of value areas”.   

It would have been obvious to one skilled in the art at the time of filing that if a person is splitting a bill it is easier to visually drag a chart to split the payment.  

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 (as well as dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The term “identified data exchange…” in the limitation starting with “receive, via the communication module, a first signal including…” is vague and indefinite.  One person of ordinary skill in the art might not come to the same conclusion as a second person of ordinary skill in the art as to what identified data exchange …. One person of ordinary skill in the art might come to the conclusion that the identified data exchange is pointing to the previous reference of “previously requested data exchanges” while a second person of ordinary skill may come to the conclusion that the identified data exchange is “data exchange initially”. For the purposes of examination the Examiner interpreted the “identified data exchange is previously requested data exchanges”.  

	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a system, CRT, or method, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent CRT Claim 12 and method Claim 20.  Claim 1 recites the limitations of …identify a newly received data exchange request…, …receive…a request to split…., …analyze the identified data exchange…, …search the repository of data exchanges…, …identify a set of data exchange spit parameters…, …transmit…split parameters…, …update…a bill split indicator…(Claims 5 and 6), …deriving type of good or service…(Claim 9), as well as mirrored claims.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Splitting a bill for multiple users recites a fundamental economic practice and/or commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice and/or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The memory and processor in Claim 1 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 12 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: memory and processor.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 12, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0030] “general-purpose personal computer “ and para [0051] “generally be any computing device operable to connect to or communicate within the system 100 “about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 12, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 12, and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schimmel (U.S. Pub. No. 20020103753) in view of Kent (U.S. Pub No. 20120214416). 
Regarding claims 1, 12, and 20:
Schimmel teaches:
a communications module; (“communication network” [0016]; “communication link” [0017]; [0019])
at least one memory storing instructions, a plurality of user profiles, and a repository of data exchanges associated with previously requested data exchanges, each previously requested data exchange including at least one data exchange initially associated with a particular user profile, wherein at least some of the previously requested data exchanges are associated with a split of the at least one previously requested data exchange initially associated with the particular user profile between two or more user profiles; and(“To store the information from screen to screen, the application will write the user's responses to hidden fields.” [0068]; Fig. 13-14; [0128-0129]; “information received from the user will be stored in the centralized database server 360” [0118]; “the application will inform the user and update the transaction database 360 respectively.” [0128]; Fig. 19 where the user profiles of more than one profile is the other individuals involved in the purchase. )
at least one hardware processor interoperably coupled with the at least one memory and the communications module, wherein the instructions instruct the at least one hardware processor to: (“processor…memory” [0018]; [0026])
identify a newly received data exchange request associated with a [particular user profile] associated with a first user; (checkout process where the customer is required to enter their payment information for their online transaction…discover whether the user will be splitting 40 the current transaction among multiple payment sources” [0094])
receive, via the communications module, a first signal including a request to split the identified data exchange request with at least one other user profile associated with a second, different user than the first user; (Fig. 5 (split this purchase among 3 individuals …”; Fig. 9 and 13)
in response to receiving the first signal, automatically and without user input: analyze the identified data exchange to identify at least one data exchange parameter of the identified data exchange; (“The timestamp of when this transaction was initiated.” [0126]; “. Send 350 an email to all individuals 370 involved in the transaction.” [0127])
search the repository of data exchanges associated with previously requested data exchanges for previously submitted data exchanges associated with the at least one data exchange parameter of the identified data exchange; (“previously sent 350 to each potential contributor 370. This email will contain a link to this page 380. The purpose of this page 380 is to inform the user about the purchase, let them know who else is involved in this purchase and how much/when they need to contribute to help complete the overall transaction….not authorized it will redirect the user to Screen 6 420, see FIG. 21, to inform user that their transaction was not a complete success and ask user how they would like to handle the situation” [0128])
in response to identifying at least one previously requested data exchange associated with the at least one data exchange parameter of the identified data exchange satisfying the search, automatically and without user input: identify a set of data exchange split parameters associated with the at least one previously requested data exchange satisfying the search, wherein the data exchange split parameters comprise data defining how the at least one previously requested data exchange was split between or among two or more user profiles; and(Fig. 19; “previously submitted and compare it to previously entered information. The validation on this screen 440 will be the same standard payment source validation that was used on Screen 3 c 340 (i.e. Validation of Cardholder Name, Number, Expiration Date, etc.). Once again, this will insure that invalid information is not sent to the online payment service 110 for verification/approval.” [0131])
transmit, via the communications module, a second signal including a set of proposed data exchange split parameters to be associated with the identified data exchange based on the identified set of data exchange split parameters. (Fig. 15; “Send 480 an email to the purchase initiator and each of the contributors 371 to inform them that the transaction is complete and the item will be purchased. An order receipt 500 will be provided to the purchase initiator and each of the contributors 371.” [0134])

Schimmel does not explicitly teach but Kent teaches:
particular user profile (“FIG. 8 illustrates one embodiment of an application initiation screen 800 for an application that may be used to split a bill. Both the BillHolder and the BillPayer may have the same application running on their mobile device 10. If the BillHolder or BillPayer is recognized by the application, they may already have a profile associated with their use. In some embodiments, profile information 802 may be automatically displayed by the application initiation screen 800. In addition, a link to the profile 804 or additional profile information may also be displayed. In one embodiment, further instruction to allow the BillHolder and the BillPayer to determine how to proceed may be provided.” [0139])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Schimmel to include the teachings as taught by Kent because it will “reduce fraud and identity theft..” See at least paragraph 0133. 

Regarding claims 2 and 13:
The combination of Schimmel and Kent, as shown in the rejection above, discloses the limitations of claims 1 and 12, respectively.
Schimmel further teaches Fig. 13 and assoc text; “previous transaction ‘ [0021], “prior transactions and orders “ [0077], and  “previous information already filled in” [0103].  
However, Kent further teaches:
wherein the repository of data exchanges comprises a repository of transactions, and wherein the previously requested data exchanges comprise a previously submitted bill payments, and wherein the newly received data exchange comprises a newly received bill, and wherein the at least one data exchange parameter comprises at least one bill parameter, and wherein the set of data exchange split parameters associated with at least one previously requested data exchange comprises a set of bill split parameters associated with at least one previously submitted bill payment, and wherein the set of proposed data exchange split parameters to be associated with the identified data exchange comprises a set of proposed bill split parameters to be associated with the identified bill. (“members 520 of a group 510 may have profiles that other members 520 may see. Member profiles may include names, email addresses, addresses, pictures, comments, links, history or other personal data. In certain embodiments, members may link other profiles to their group profile including their Facebook.RTM., Twitter.RTM., Foursquare.RTM., Myspace.RTM., LinkedIn.RTM. , Google.RTM., and other social network profiles. In other embodiments, the group member profiles may, but need not, be similarly linked to a member's 520 external social network profiles. “ [0126]; Fig. 5 and 8; “FIG. 8 illustrates one embodiment of an application initiation screen 800 for an application that may be used to split a bill. Both the BillHolder and the BillPayer may have the same application running on their mobile device 10. If the BillHolder or BillPayer is recognized by the application, they may already have a profile associated with their use. In some embodiments, profile information 802 may be automatically displayed by the application initiation screen 800. In addition, a link to the profile 804 or additional profile information may also be displayed. In one embodiment, further instruction to allow the BillHolder and the BillPayer to determine how to proceed may be provided.” [0139]; “the payment data is a percentage of a restaurant bill” [0012]; “history” [-126])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Schimmel to include the teachings as taught by Kent because it will “reduce fraud and identity theft..” See at least paragraph 0133. 

Regarding claims 3, 4, and 14:
The combination of Schimmel and Kent, as shown in the rejection above, discloses the limitations of claims 2, 3, and 13, respectively.
Kent further teaches:
wherein the first signal is received from a mobile application executing a bill pay user interface, and wherein the second signal is transmitted to the mobile application executing the bill pay user interface. (“mobile phones and devices have programmable interfaces” [0042]; Fig. 1, 5; “two or more mobile devices” [0125]; “application running locally on the mobile device 10 of the BillPayer” [0155])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Schimmel to include the teachings as taught by Kent because it will “reduce fraud and identity theft..” See at least paragraph 0133. 

Regarding claims 5 and 15:
The combination of Schimmel and Kent, as shown in the rejection above, discloses the limitations of claims 4 and 14, respectively.
Kent further teaches:
wherein the set of proposed bill split parameters to be associated with the identified bill are used to automatically and without user input update a bill split indicator on the bill pay user interface. (“The timestamp of when this transaction was initiated.” [0126]; “. Send 350 an email to all individuals 370 involved in the transaction.” [0127]; “previously sent 350 to each potential contributor 370. This email will contain a link to this page 380. The purpose of this page 380 is to inform the user about the purchase, let them know who else is involved in this purchase and how much/when they need to contribute to help complete the overall transaction….not authorized it will redirect the user to Screen 6 420, see FIG. 21, to inform user that their transaction was not a complete success and ask user how they would like to handle the situation” [0128])

Regarding claims 6 and 16:
The combination of Schimmel and Kent, as shown in the rejection above, discloses the limitations of claims 4 and 14, respectively.
Kent further teaches:
wherein the set of proposed bill split parameters to be associated with the identified bill are presented as a selectable bill split value on the bill pay user interface, wherein, in response to selection on the bill pay user interface, the set of proposed bill split parameters to be associated with the identified bill are used to automatically update a bill split indicator on the bill pay user interface. (Fig. 8 and 9); “input from the customer will be received when the user selects the radio button that corresponds with the source information they wish to use and clicks the ‘Next’ button.” [0104])

Regarding claims 7 and 17:
The combination of Schimmel and Kent, as shown in the rejection above, discloses the limitations of claims 2 and 13, respectively.
Schimmel further teaches 
wherein the at least one identified bill parameter includes a billing entity associated with the received bill, and wherein the set of proposed bill split parameters comprise at least one previous bill split parameter applied to an immediately prior bill payment associated with the particular user profile corresponding with the billing entity associated with the identified bill. (Fig. 13 “Chair from Ikea.com” as well as Fig. 9; “members 520 of a group 510 may have profiles that other members 520 may see. Member profiles may include names, email addresses, addresses, pictures, comments, links, history or other personal data” [0126]; Fig. 13 and assoc text; “previous transaction ‘ [0021], “prior transactions and orders “ [0077], and  “previous information already filled in” [0103]; Fig. 9 - The invalid amount can be the previous amount or prior amount.)
In addition, Kent also further teaches if argued “screen 140 will be designed to appear with the previous information already filled in.” [0103]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Schimmel to include the teachings as taught by Kent because it will “reduce fraud and identity theft..” See at least paragraph 0133. 

Regarding claims 8 and 18:
The combination of Schimmel and Kent, as shown in the rejection above, discloses the limitations of claims 2 and 13, respectively.
Schimmel further teaches 
wherein the at least one identified bill parameter includes a type of good or service associated with the bill, and wherein the set of proposed bill split parameters comprise at least one previous bill split parameter applied to an immediately prior bill payment associated with the particular user profile corresponding to the type of good or service associated with the identified bill. (Fig. 13 “Chair from Ikea.com”; “members 520 of a group 510 may have profiles that other members 520 may see. Member profiles may include names, email addresses, addresses, pictures, comments, links, history or other personal data” [0126]; Fig. 13 and assoc text; “previous transaction ‘ [0021], “prior transactions and orders “ [0077], and  “previous information already filled in” [0103])
In addition, Kent also further teaches if argued “screen 140 will be designed to appear with the previous information already filled in.” [0103]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Schimmel to include the teachings as taught by Kent because it will “reduce fraud and identity theft..” See at least paragraph 0133. 

Regarding claim 9:
The combination of Schimmel and Kent, as shown in the rejection above, discloses the limitations of claim 8.
Schimmel further teaches 
wherein analyzing the identified bill to identify at least one bill parameter of the identified bill includes deriving a type of good or service associated with the bill. (Fig. 13 “Chair from Ikea.com” where the chair is a goods; “members 520 of a group 510 may have profiles that other members 520 may see. Member profiles may include names, email addresses, addresses, pictures, comments, links, history or other personal data” [0126]; Fig. 13 and assoc text; “previous transaction ‘ [0021], “prior transactions and orders “ [0077], and  “previous information already filled in” [0103])
In addition, Kent also further teaches if argued “screen 140 will be designed to appear with the previous information already filled in.” [0103]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Schimmel to include the teachings as taught by Kent because it will “reduce fraud and identity theft..” See at least paragraph 0133. 

Regarding claim 10:
The combination of Schimmel and Kent, as shown in the rejection above, discloses the limitations of claim 2.
Schimmel further teaches 
wherein the set of identified bill split parameters associated with the at least one previously submitted bill payments includes a set of particular other user profiles associated with the identified set of split parameters. (Fig 8 and 9 (Jon Doe and Mary Smith) which is different than the user David Searsman.  The previoous amount is $112.50- which is invalid.  Fig. 13 “Chair from Ikea.com” where the chair is a goods; “members 520 of a group 510 may have profiles that other members 520 may see. Member profiles may include names, email addresses, addresses, pictures, comments, links, history or other personal data” [0126]; Fig. 13 and assoc text; “previous transaction ‘ [0021], “prior transactions and orders “ [0077], and  “previous information already filled in” [0103])

Regarding claims 11 and 19:
The combination of Schimmel and Kent, as shown in the rejection above, discloses the limitations of claims 10 and 13.
Schimmel further teaches 
where the set of identified bill split parameters associated with the at least one previously submitted bill payments correspond to at least two different sets of other user profiles, and wherein the set of proposed bill split parameters to be associated with the identified bill based on the identified set of bill split parameters selects a particular one of the at least two different sets of other user profiles. (Fig 8 and 9 (Jon Doe and Mary Smith) which is different than the user David Searsman.  The previoous amount is $112.50- which is invalid.  Fig. 13 “Chair from Ikea.com” where the chair is a goods; “members 520 of a group 510 may have profiles that other members 520 may see. Member profiles may include names, email addresses, addresses, pictures, comments, links, history or other personal data” [0126]; Fig. 13 and assoc text; “previous transaction ‘ [0021], “prior transactions and orders “ [0077], and  “previous information already filled in” [0103])
	
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Purves et al. (US PGP 2013/0346302 A1) is pertinent because it uses the (“Bill Pay”) transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements, and/or the like and use of the Bill Pay. In one implementation, a method is disclosed, comprising: obtaining a bill payment transaction request from a bill payment component instantiated within a hosting portal site, said bill payment component being operated independent of a billing party, said bill payment transaction request includes bill information of a bill issued by the biller and payer identifying information; determining a type of the bill payment component; verifying the obtained bill information including a payment amount based on the type of the bill payment component; retrieving payer account information based on the obtained payer identifying information; and transferring an approved amount of funds to the biller's account from the payer account.
Brier et al. (US 7,966, 369 B1 is pertinent because it uses a device of and method for collecting and disseminating information over at least one computer network is disclosed. The apparatus comprises at least one database for storing digital information associated with at least a first user and a second user, at least one links module for the first user to link to at least a portion of said digital information associated with said second user and for the second user to link to at least a portion of said digital information associated with said first user, at least one manipulations module for manipulating said digital information stored in said at least one database, and at least one display device associated with each of the at least first user and second user for respectively displaying at least said linked digital information to each of said at least first user and second user, wherein said linked digital information associated with said first user is automatically updated on at least said display device of said second user when that information is manipulated, and wherein said linked digital information associated with said second user is automatically updated on at least said display device of said first user when that information is manipulated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/             Primary Patent Examiner, Art Unit 3694